Citation Nr: 1325685	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  09-45 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the lower extremities (bilateral leg disability), to include as due to service-connected asthma.

2.  Entitlement to service connection for peripheral neuropathy of both upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1989 until he went on disability retirement in September 1993 (and had periods of prior active and inactive duty service).  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2010 ratings decisions of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office.  A hearing before a decision review officer (DRO) at the RO was held in February 2010; a transcript is associated with the claims file.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In the Veteran's November 2009 VA Form 9 (as to his neurological disability of both legs claim), he requested a Travel Board hearing before the Board.  Such hearing was not scheduled.  In his May 2011 VA Form 9 (as to the claim pertaining to peripheral neuropathy of the upper extremities), he requested a hearing before the Board in Washington, DC.  In June 2011, the Veteran's representative clarified that the Veteran was requesting a hearing before the Board in Washington, DC.  In June 2013, the Veteran was asked to clarify his hearing request.  His representative responded that the Veteran wishes to have a videoconference hearing before the Board.  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him the opportunity for such a hearing, and because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2012). 

Accordingly, the case is REMANDED for the following:

The RO should arrange for the Veteran to be scheduled for a videoconference hearing before the Board.  Notice of the hearing should be mailed to him at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

